Title: To John Adams from William Stephens Smith, 1 November 1815
From: Smith, William Stephens
To: Adams, John


				
					Dr. Sir—
					Valley County of Madison Novr. 1st. 1815.
				
				I wrote you on the 24th. ulto. and sent a copy of Hamiltons Letter to Miranda as requested in yours of the 4th. of april last; you will find in the Annual Register, or Review of Politics and Literature for the year 1807 page 45 a note relative to the interest the British Government took in Mirandas Expedition, and in page 206. 7. 8& 9 the account of his visit to Coro. in page 392 you will notice the interest Mr. Pitt and Lord Melville took in Miranda’s plans as detailed by Sir Home Popham in his defence before the Court Martial appointed to try him on the Charges of the Board of admiralty, for his unauthorised attack on Monte Video on the river La Plata and from Page 398—to 402 inclusive you will notice Lord Merville’s evidence on the case, there is also a pamphlet of some note, entitled “additional reasons for our immediately emancipating Spanish America” By William Burke Ridgway, 1808 London Edit. The Edinburg Review No. 26. January 1809 and the monthly review for march 1809 article 10—Shew the taste and spirit of the times, I am solicitous that you should peruse these documents, they will also amuse Mrs: Adams—Brother Tom can borrow these book’s for you.I lament it has not been in my power to visit you the past season, but the Arrival of William and the departure of John, detained me a by longer time in New York than I wished—I spent 10 day’s at Fishkill with my dear Caroline, 9 day’s at Albany comforting Charity and 8 day’s at Utica gallanting my Sister Sally, Abby was not in a situation to make frequent excursions—I found every thing pleasant and agreable at the three places—you doubtless have been inform’d that Abby has a fine Son—With love and respects to the family I am Dr. Sir, Yours sincerely—
				
					W. S. Smith
				
				
			